Title: To James Madison from Robert Patton, 11 October 1808
From: Patton, Robert
To: Madison, James



Dear Sir,
Philada: 11th. Octr: 1808

I have duly received your favour of the 7th. inst., & agreeably to your request, will use my best endeavours to procure for you, & your amiable partner, a pair of horses, Such as I think may give Satisfaction.  I fear however, that I will not be So fortunate as to procure a pair as good, in every respect as the former.  I have been through all our Stables, but, I have Seen nothing, as yet, which I think would be Suitable, excepting a pair of Stout daple greys, which I am to try tomorrow.  If I like their Actions, as much as I do their appearance, Standing, I believe I will venture to take them.  With best compliments to Mrs. Madison I am Dear Sir very respectfully Your Obedient Servt.

Robt: Patton

